DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 3/7/2017. It is noted, however, that applicant has not filed a certified copy of the 2017-043343 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 8/7/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. This objection specifically refers to Foreign Patent Document JP 2013-202207.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osypka (U.S. PGPub. No. 20150057655) in view of Gardeski (U.S. PGPub. No. 20040097965).
Regarding claim 1, Osypka teaches:
An electrode catheter comprising: an insulating tube member that has a flexible portion at a distal end thereof; (Para. 0068; Fig. 1A, deflectable distal end portion 114)
a handle that is attached to a proximal end portion of the tube member and that includes an operation mechanism for a distal-end deflecting operation; (Para. 0070, 0086; Fig. 1A, handle 116, actuation mechanism 120) 
at least one electrode that is attached to the distal end and/or an outer periphery of a distal end part of the tube member; (Para. 0081; Fig. 1A, electrodes 117)
at least one lead wire whose distal end is connected to the electrode and that extends in an inside of the tube member along an axial direction; (Para. 0081; Fig. 1R, conductive wire 117a)
an electrode connector that is disposed at an outside of the handle or is incorporated in the handle and that has a terminal to which a proximal end of the lead wire is connected; 
and at least one operating wire whose distal end is fixed to the electrode attached to the distal end of the tube member or to a distal end portion of the tube member, that extends in the inside of the tube member along the axial direction, (Para. 0068, 0090; Fig. 1N1, steering cables 134, 136 extend through passages 144, 146; read as broadly as claimed, distal end portion can be any length)
and that is operable to be pulled as a proximal end thereof is fixed to an constituent element of the operation mechanism, (Para. 0090; Fig. 1A, actuation mechanism 120) 
In an additional embodiment, Osypka teaches:
wherein the proximal end portion of the tube member is - 47 -inserted from a distal end of the handle to an inside of the handle, (Fig. 4D, catheter body 412 extends into the body of the handle 416)
and extends in the inside of the handle in a proximal end direction beyond a fixing position on the constituent element of the operation mechanism where the proximal end of the operating wire is fixed, (Para. 0113; Fig. 4D, catheter body 112, extends past the tension arm 440 and steering wire 422; fixing position read as where tension arm 440 is positioned)
wherein at least one side hole…of the tube member is formed in a pipe wall of the proximal end portion of the tube member on a distal end side of the fixing position on the constituent element of the operation mechanism where the proximal end of the operating wire is fixed, (Para. 0110; Fig. 4F, lateral passages 427, where steering wires 422 extend therethrough and along the side of the catheter 412) 
 and wherein the proximal end portion of the operating wire passes through the side hole and extends to an outside of the tube member. (Fig. 4D, the operating wire 422 extends through the hole 427 and is outside the tube member)
It would have been obvious to combine the two embodiments of Osypka in order to without departing from the spirit and scope of the disclosure. 
Although Osypka teaches a side hole in the pipe wall of the proximal end portion of the tube member to hold the operating wire, Osypka does not explicitly state the side hole opens in an outer peripheral surface of the tube member.
In related electrode catheter art, Gardeski teaches catheter body with a plurality of grooves to fit a series of pull wires, conductors and additional extending members (Para. 0071; Fig. 5, grooves hold pull wire 54). The grooves of Gardeski, that are located on the peripheral surface of an insulating member 14, read as the tube member, allow the wires to be assembled in place. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have replaced the side hole of the pipe wall of Osypka with a side hole/grooves on the outer peripheral surface, as taught by Gardeski, in order to produce the same predictable results of holding the pull wires in place.
Regarding claim 2, the Osypka/Gardeski combination teaches:
The electrode catheter according to Claim 1, (described above)
wherein the operation mechanism is a rotational operation portion that includes a wire fastener and that is used for the distal-end deflecting operation, (Osypka, Para. 0112; Fig. 4D-4E; torque ring 434, steering wire 422, 424)
wherein the proximal end of the operating wire is fixed to the wire fastener of the rotational operation portion, (Osypka, Para. 0112)
and wherein the proximal end portion of the tube member is inserted from the distal end of the handle to the inside of the handle and extends in the inside of the handle in the- 48 - proximal end direction beyond the rotational operation portion. (Osypka, Fig. 4D, catheter body 412 extends into the body of the handle 416, past torque ring 434)
Regarding claim 3, the Osypka/Gardeski combination teaches:
The electrode catheter according to Claim 1, (described above)
wherein a proximal end of the tube member is located in the inside of the handle, (Osypka, Fig. 4D, catheter body 412 extends into the body of the handle 416)
and wherein a proximal end portion of the lead wire extends to the outside of the tube member from the proximal end of the tube member. (Osypka, wire 117a extends through the catheter, Fig. 1R and outside the handle to the generator, Fig. 1Q; read as broadly as claimed, the lead wire is not required to extend on the outside portion of the device)
Regarding claim 4, the Osypka/Gardeski combination teaches:
The electrode catheter according to Claim 1, (described above)
wherein the proximal end portion of the tube member extends to the outside of the handle, (Gardeski, Para. 0063; Fig. 2, connector assembly 51, the tube member with electrodes must be connected to the connector assembly to function properly)
wherein at least one side hole…of the tube member is formed in a pipe wall of a part of the proximal end portion of the tube member extending in the inside of the handle on a proximal end side of the fixing position on the constituent element of the operation mechanism where the proximal end of the operating wire is fixed, (Osypka, Para. 0110; Fig. 4F, lateral passages 427, where steering wires 422 extend therethrough and along the side of the catheter 412) 
and wherein a proximal end portion of the lead wire passes through the side hole and extends to the outside of the tube member. (Osypka, Fig. 4D, the operating wire 422 extends through the hole 427 and is outside the tube member)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Osypka based on the teachings of Gardeski to incorporate the tube member extending outside of the handle in order to effectively connect the device to a sensor interface or external monitor and deliver energy throughout the catheter (Gardeski, Para. 0063). 
Further, although Osypka teaches a side hole in the pipe wall of the proximal end portion of the tube member to hold the operating wire, Osypka does not explicitly state the side hole opens in an outer peripheral surface of the tube member.
In related electrode catheter art, Gardeski teaches catheter body with a plurality of grooves to fit a series of pull wires, conductors and additional extending members (Para. 0071; Fig. 5, grooves hold pull wire 54). The grooves of Gardeski, that are located on the peripheral surface of an insulating member 14, read as the tube member, allow the wires to be assembled in place. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have replaced the side hole of the pipe wall of Osypka with a side hole/grooves on the outer peripheral surface, as taught by Gardeski, in order to produce the same predictable results of holding the pull wires in place.
Regarding claim 5, the Osypka/Gardeski combination teaches:
The electrode catheter according to Claim 4, (described above)
wherein the tube member has a multi-lumen structure that includes a guide wire lumen, (Osypka, Para. 0013, 0102; Fig. 4F, central lumen 425, lateral passages 426, 427)
and wherein a guide wire connector that has a port that communicates with the guide wire lumen is connected to a proximal end of the tube member. (Osypka, Para. 0080; Fig. 1A2, guidewire is inserted from the proximal end of the handle, read as a port)

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Osypka/Gardeski combination in further view of Chan (U.S. PGPub. No. 20130304062).
Regarding claim 6, the Osypka/Gardeski combination teaches the electrode catheter according to Claim 4 (described above). Osypka further teaches an infusion port at the proximal end of the handle, read as the liquid injection pipe connected to a proximal end of the tube member, and lumen through the catheter (Osypka, Para. 0076; Fig. 1A, infusion port 154, Fig. 4F, lumen 425). However, Osypka does not explicitly disclose the lumen being an irrigation lumen in communication with the liquid injection pipe. 
In related deflectable tissue treatment art, Chan teaches: a multi-lumen structure that include an irrigation lumen (Para. 0063; Fig. 6, irrigation tubing 43, second lumen 34). Therefore, it would have been obvious to one of ordinary skill in the art to have modified the Osypka/Gardeski combination based on the teachings of Chan to incorporate an irrigation lumen in order to effectively provide irrigation fluid from the port to the distal end of the catheter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662.  The examiner can normally be reached on M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794